Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 19, 2014

                                            No. 04-14-00388-CV

                       IN RE HECKMANN WATER RESOURCES (CVR), INC.

                                      Original Mandamus Proceeding 1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

         Relator filed this petition for writ of mandamus on May 30, 2014. On August 11, 2014, relator
filed an agreed motion to dismiss the petition for writ of mandamus on the basis that the issues raised in
the mandamus proceeding have been rendered moot by the parties’ settlement agreement in the
underlying matter.

      Relator’s agreed motion to dismiss the petition for writ of mandamus is GRANTED. This original
mandamus proceeding is DISMISSED AS MOOT. This court’s opinion will issue at a later date.

           It is so ORDERED on August 19th, 2014.


                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 19th day of August, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court



1
  This proceeding arises out of Cause No. 12-06-11697-DCVCLM, styled Jose Luis Aguilar, Individually; Eudelia
Aguilar, Individually; Vanessa Arce, Individually; Eudelia Aguilar and Vanessa Arce as Personal Representatives
of the Estate of Carlos Aguilar; Clarissa Aguilar as Next Friend of Carlos Aguilar Jr.; Alyssa Nicole Aguilar;
Andrew Aguilar; Marcus Aguilar; Kaylee Aguilar; Elsa Quinones as Next Friend of Karime Aguilar and Carla
Aguilar v. Heckmann Water Resources (CVR), Inc. and Ruben Osorio Gonzalez, pending in the 293rd Judicial
District Court, Dimmit County, Texas, the Honorable Cynthia L. Muniz presiding.